Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claim 1 with the limitations:
“wherein the second plate comprises a first metal bridge that traverses the non-conductive slit from the first conductive region to a second conductive region, 
wherein the second conductive region is positioned outside the first conductive region with the non-conductive slit being interposed therebetween, 
wherein the PCB is electrically connected to the housing through a first contact point and a second contact point in the first conductive region of the housing, and 
wherein the first metal bridge is disposed on an imaginary line connecting the first contact point and the second contact point.”
The amendment overcomes the previously cited prior art rejections under Tsai (US 2014/0125528 A1) in view of Pascolini (US 2016/0336643 A1), further in view of Chiu (US 2016/0285167 A1).
In particular, while Pascolini does teach a metal bridge (124, Fig. 6) traversing the non-conductive slit (122, Fig. 2) from the first conductive region (12R-2, Fig. 6) to a second conductive region (12R, Fig. 2), Pascolini does not explicitly teach, “wherein the PCB is electrically connected to the housing through a first contact point and a second contact point in 
Furthermore, upon conclusion of a comprehensive search of the pertinent prior art, the modification does not appear to be obvious to one of ordinary skill in the art. Therefore, the Office indicates that the claims, as amended, are allowable. 
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: 
“wherein the second plate comprises a first metal bridge that traverses the non-conductive slit from the first conductive region to a second conductive region, 
wherein the second conductive region is positioned outside the first conductive region with the non-conductive slit being interposed therebetween, 
wherein the PCB is electrically connected to the housing through a first contact point and a second contact point in the first conductive region of the housing, and 
wherein the first metal bridge is disposed on an imaginary line connecting the first contact point and the second contact point.”
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845